DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 6 “The drive motor of claim 5, wherein: a first angle between a first end and a second end of the first flux barrier about a center of the rotor core is 8 degrees to 12 degrees, and a second angle between a first end and a second end of the second flux barrier about the center of the rotor core is 13 degrees to 17 degrees.” is not supported by the specification.
The specification discloses the first angle θ1 is measured between a first side 1324a1 and a second side 1324a2 of the first flux bearer 1324a (figs 6a-b, pg 46, lns 13-19); and angles θ1 and θ2 are the angles that are 8 degrees to 12 degrees and 13 degrees to 17 degrees, respectfully (pg 47, lns 1-3). 
From figs 6a-b (a non-elected embodiment) it can be seen the flux barriers 1324a and 1324b are joined with the through hole or insertion recess 1327. Claim 1 now requires the first and second flux barriers 4324a, 4324b to be spaced apart from the insertion recess 3323, which is disclosed in figs 14-16 of the embodiments elected by applicant (pg 66, lns 1-4). 
As can be seen in figs 14-16 each flux barrier 4324a, 4324b has one side that is located differently from the sides 1324a1 and 1324b2 of figs 6a-b (see annotated figs 6a & 14 below). The specification does not specifically disclose the measurement of the flux barriers of figs. 14-16 (pg 66, lns 1-4). Therefore the specification does not support claim 6 for figures 14-16.

    PNG
    media_image1.png
    482
    904
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 “The drive motor of claim 5, wherein: a first angle between a first end and a second end of the first flux barrier about a center of the rotor core is 8 degrees to 12 degrees, and a second angle between a first end and a second end of the second flux barrier about the center of the rotor core is 13 degrees to 17 degrees.” is unclear.
The specification discloses the first angle θ1 is measured between a first side 1324a1 and a second side 1324a2 of the first flux bearer 1324a (figs 6a-b, pg 46, lns 13-19); and angles θ1 and θ2 are the angles that are 8 degrees to 12 degrees and 13 degrees to 17 degrees, respectfully (pg 47, lns 1-3). 
From figs 6a-b it can be seen the flux barriers 1324a and 1324b are joined with the through hole or insertion recess 1327. Claim 1 now requires the first and second flux barriers 4324a, 4324b to be spaced apart from the insertion recess 3323, which is disclosed in figs 14-16 of the embodiments elected by applicant (pg 66, lns 1-4). 
As can be seen in figs 14-16 each flux barrier 4324a, 4324b has one side that is located differently from the sides 1324a1 and 1324b2 of figs 6a-b (see annotated figs 6a & 14 above). The specification does not specifically disclose the measurement of the flux barriers of figs. 14-16 (pg 66, lns 1-4).
It is unclear if the degree measurements of the flux barriers of claim 6 are true for the embodiments of figs 14-16 or they have a different measurement. In order to further prosecution examiner will interpret the limitation as the first and second angle are generally between 8-12 degrees and 13-17 degrees as measure from figures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoemann et al. (US20070252467, “Hoemann”).
Re claim 1, Hoemann discloses a drive motor comprising: 
a stator that defines an accommodating space therein (fig 6, para [0030], discloses stator employed with rotor); and 
a rotor (fig 6, para [0049]) rotatably disposed in the accommodating space and configured to be rotated by a magnetic interaction with the stator (para [0030], accommodating space of stator implied by structure of rotor), wherein the rotor comprises: 
a magnetic member 118 (fig 6, para [0049]) configured to generate a magnetic field (para [0040], permanent magnet), 
a rotor core 180 (fig 6, para [0049]) having an insertion recess configured to receive the magnetic member 118 (fig 6, para [0049]), and 

wherein a length 112 (fig 6) of the first flux barrier 114 and a length 113 (fig 6) of the second flux barrier 115 are different from each other (fig 6, para [0049]), 
wherein each of the first and second flux barriers 114, 115 is spaced apart from the insertion recess along a rotation direction of the rotor (figs 6 & below), and 
wherein an interval between an outer circumferential surface of the rotor and each of the first and second flux barriers 114, 115 is less than a radial width of each of the first and second flux barriers 114, 115 (figs 6 & below).

    PNG
    media_image2.png
    522
    763
    media_image2.png
    Greyscale

Re claim 2, Hoemann discloses claim 1 as discussed above and further discloses the first flux barrier 114 and the second flux barrier 115 are alternately 
Re claim 5, Hoemann discloses claim 2 as discussed above and further discloses the length 113 of the second flux barrier 115 is greater than the length 112 of the first flux barrier 114 (fig 6).
Re claim 6, Hoemann discloses claim 5 as discussed above and further discloses the a first angle between a first end and a second end of the first flux barrier about a center of the rotor core is 8 degrees to 12 degrees (as best understood by examiner the angle is generally between 8 and 12 deg as measured from the figures; figs 6 & below, angle of 114 is approximately 9 deg from fig), and a second angle between a first end and a second end of the second flux barrier about the center of the rotor core is 13 degrees to 17 degrees (as best understood by examiner the angle is generally between 13 and 17 deg as measured from the figures; figs 6 & below, angle of 115 is approximately 15 deg from fig).

    PNG
    media_image3.png
    407
    609
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoemann in view of Kawamata et al. (JP11004555, “Kawamata”, using machine translation).
Re claim 8, Hoemann discloses a drive motor comprising: 
a stator that defines an accommodating space therein (fig 6, para [0030], discloses stator employed with rotor); and
a rotor (fig 6, para [0049]) rotatably disposed in the accommodating space and configured to be rotated by a magnetic interaction with the stator (para [0030], accommodating space of stator implied by structure of rotor), wherein the rotor comprises: 

a rotor core 180 (fig 6, para [0049]) that accommodates the magnetic portion 118 (fig 6, para [0049]), and 
a first flux barrier 114 (fig 6) and a second flux barrier 115 (fig 6) that penetrate through the rotor core (fig 6, para [0049]) and that extend along a circumferential direction of the rotor core 180 (fig 6), the first flux barrier 114 facing a first side of the magnetic portion 118 (figs 6 & above for claim 1), and the second flux barrier 115 facing a second side of the magnetic member 118 (figs 6 & above for claim 1), 
wherein a length 112 (fig 6) of the first flux barrier 114 and a length 113 (fig 6) of the second flux barrier 115 are different from each other (fig 6, para [0049]), 
wherein each of the first and second flux barriers 114, 115 is spaced apart from the insertion recess along a rotation direction of the rotor (figs 6 & above for claim 1), and 
wherein an interval between an outer circumferential surface of the rotor and each of the first and second flux barriers 114, 115 is less than a radial width of each of the first and second flux barriers 114, 115 (figs 6 & above for claim 1),
wherein the rotor defines an insertion recess that is configured to receive the magnetic portion 118 (fig 6, para [0049]) and that is disposed adjacent to the first and second flux barriers 114, 115 (fig 6),
wherein each of the first and second flux barriers 114, 115 is spaced apart from the insertion recess along a rotation direction of the rotor (figs 6 & above for claim 1), and 

Hoemann disclose claim 8 except for the magnetic portion comprises: a first magnetic member that at least partially overlaps with each of the first and second flux barriers in a radial direction of the rotor, and a second magnetic member, a thickness of the second magnetic member being greater than a thickness of the first magnetic member.
Kawamata discloses the magnetic portion (figs 5-6, para [0027]-[0029], includes magnets 6; either configuration of fig 5 or fig 6) comprises: 
a first magnetic member (figs 5-6 & below), and a second magnetic member (figs 5-6 & below), a thickness h of the second magnetic member (figs 5-6 & below) being greater than a thickness h1, h2 of the first magnetic member (figs 5-6 & below, para [0029], h1 for fig 5 & h2 for fig 6).

    PNG
    media_image4.png
    367
    617
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    329
    563
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic portion of Hoemann to comprise: a first magnetic member, and a second magnetic member, a thickness of the second magnetic member being greater than a thickness of the first magnetic member, as disclosed by Kawamata, in order to reduce eddy currents, as taught by Kawamata (para [0009] & [0042]). 
It is pointed out that Hoemann in view of Kawamata disclose the first magnetic member at least partially overlaps with each of the first and second flux barriers in a radial direction of the rotor since Hoemann discloses the two ends of the magnet portion at least partially overlaps with each of the first and second flux barriers in a radial direction of the rotor (figs 6 & above for claim 1); and Kawamata discloses the two ends of the magnetic portion have the smaller height (figs 5-6).
Re claim 9, Hoemann in view of Kawamata disclose claim 8 as discussed above. Hoemann further discloses the first flux barrier 114 and the second flux barrier 115 are alternately arranged along the rotation direction of the rotor (fig 6), the first flux barrier 114 extends along the rotation direction of the rotor (figs 6 & above for claim 1), and the second flux barrier 115 extends in a direction opposite to the rotation direction of the 
Re claim 10, Hoemann in view of Kawamata disclose claim 8 as discussed above. Hoemann further discloses the insertion recess extends in a second direction perpendicular to a first direction (figs 6 & below).

    PNG
    media_image6.png
    353
    562
    media_image6.png
    Greyscale


Hoemann is silent with respect to the thickness of the second magnetic member in the first direction parallel to the radial direction is greater than the thickness of the first magnetic member in the first direction. 
Kawamata discloses the thickness h of the second magnetic member in the first direction parallel to the radial direction (figs 5-6 & above for claim 8) is greater than the thickness h1, h2 of the first magnetic member in the first direction (figs 5-6 & above for claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second magnetic members of Hoemann in view of Kawamata so the thickness of the second magnetic member in the first direction parallel to the radial direction is greater than the thickness of the first 
Re claim 13, Hoemann discloses a drive motor comprising: 
a stator that defines an accommodating space therein (fig 6, para [0030], discloses stator employed with rotor); and
a rotor (fig 6, para [0049]) rotatably disposed in the accommodating space and configured to be rotated by a magnetic interaction with the stator (para [0030], accommodating space of stator implied by structure of rotor), 
wherein the rotor comprises: 
a rotor core 180 (fig 6, para [0049]) that defines flux barriers 114, 115 (fig 6) and an insertion recess disposed adjacent to the flux barriers (fig 6, para [0049]), and
a magnetic portion 118 (fig 6, para [0049]) inserted into the insertion recess (fig 6) and configured to generate a magnetic field (para [0040], permanent magnet), and
wherein each of the flux barriers 114, 115 is spaced apart from the insertion recess along a rotation direction of the rotor (figs 6 & above for claim 1).
Hoemann discloses claim 13 except for the magnetic portion comprises: a first magnetic member that at least partially overlaps with each of the flux barriers in a radial direction of the rotor, and a second magnetic member, a thickness of the second magnetic member being greater than a thickness of the first magnetic member.
Kawamata discloses the magnetic portion (figs 5-6, para [0027]-[0029], includes magnets 6; either configuration of fig 5 or fig 6) comprises: 
a first magnetic member (figs 5-6 & above for claim 8), and a second magnetic member (figs 5-6 & above for claim 8), a thickness h of the second magnetic member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic portion of Hoemann to comprise: a first magnetic member, and a second magnetic member, a thickness of the second magnetic member being greater than a thickness of the first magnetic member, as disclosed by Kawamata, in order to reduce eddy currents, as taught by Kawamata (para [0009] & [0042]). 
It is pointed out that Hoemann in view of Kawamata disclose the first magnetic member at least partially overlaps with each of the flux barriers in a radial direction of the rotor since Hoemann discloses the two ends of the magnet portion at least partially overlaps with each of the flux barriers in a radial direction of the rotor (figs 6 & above for claim 1); and Kawamata discloses the two ends of the magnetic portion have the smaller height (figs 5-6).
Re claim 14 Hoemann in view of Kawamata discloses claim 13 as discussed above. Hoemann further discloses the insertion recess extends in a second direction perpendicular to a first direction parallel to the radial direction (figs 6 & above for claim 10).
Hoemann is silent with respect to the thickness of the second magnetic member in a first direction parallel to the radial direction is greater than the thickness of the first magnetic member in the first direction.
Kawamata discloses the thickness h of the second magnetic member in the first direction parallel to the radial direction (figs 5-6 & above for claim 8) is greater than the thickness h1, h2 of the first magnetic member in the first direction (figs 5-6 & above for claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second magnetic members of Hoemann in view of Kawamata so the thickness of the second magnetic member in the first direction parallel to the radial direction is greater than the thickness of the first magnetic member in the first direction, as disclosed by Kawamata, in order to reduce eddy currents, as taught by Kawamata (para [0009] & [0042]). 
Re claim 15, Hoemann in view of Kawamata discloses claim 14 as discussed above. Hoemann further discloses magnetic portion 118 extends in the second direction toward the flux barriers (figs 6 & above for claim 10, from the rotor pole center) and the two ends of the magnetic portion 118 overlaps with the flux barriers 114, 115 in the first direction (figs 6 & above for claims 1 & 10).
Hoemann is silent with respect to the first magnetic member extends in the second direction toward the flux barriers and overlaps with the flux barriers in the first direction.
Kawamata discloses the first magnetic member extends in the second direction (figs 5-6 and above for claim 8) and provided at the two ends of the magnetic portion (figs 5-6 and above for claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first magnetic member of Hoemann 
It is pointed out that Hoemann in view of Kawamata disclose the first magnetic member extends in the second direction toward the flux barriers and overlaps with the flux barriers in the first direction since Hoemann discloses the two ends of the magnet portion extends in the second direction toward the flux barriers and overlaps with the flux barriers in the first direction (figs 6 & above for claim 10); and Kawamata discloses the first magnetic member extends in the second direction and provided at the two ends of the magnetic member (figs 5-6).
Re claim 21, Hoemann in view of Kawamata disclose claim 13 as discussed above. Hoemann further discloses an interval between an outer circumferential surface of the rotor and each of the first and second flux barriers 114, 115 is less than a radial width of each of the first and second flux barriers 114, 115 (figs 6 & above for claim 1).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoemann in view of Kawamata and in further view of Nigo et al. (JP2010206882, “Nigo”, using machine translation).
Re claim 11, Hoemann in view of Kawamata discloses claim 10 as discussed above. Hoemann is silent with respect to the first magnetic member is disposed at both sides of the second magnetic member, the insertion recess comprises: a first region configured to receive the first magnetic member, the first region having a first width in the first direction corresponding to the thickness of the first magnetic member, and a 
Kawamata discloses the first magnetic member is disposed at both sides of the second magnetic member (figs 5-6 & above for claim 8), the insertion recess comprises: a first region configured to receive the first magnetic member (figs 5-6, below & above for claim 8), the first region having a first width in the first direction corresponding to the thickness of the first magnetic member (figs 5-6, below & above for claim 8), and a second region configured to receive the second magnetic member (figs 5-6, below & above for claim 8), the second region having a second width in the first direction corresponding to the thickness of the second magnetic member (figs 5-6, below & above for claim 8) and the second width in the first direction is greater than the first width in the first direction (figs 5-6, below & above for claim 8).

    PNG
    media_image7.png
    369
    536
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    348
    441
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second magnetic members and insertion recess of Hoemann in view of Kawamata so the first magnetic member is disposed at both sides of the second magnetic member, the insertion recess comprises: a first region configured to receive the first magnetic member, the first region having a first width in the first direction corresponding to the thickness of the first magnetic member, and a second region configured to receive the second magnetic member, the second region having a second width in the first direction corresponding to the thickness of the second magnetic member, the second width in the first direction is greater than the first width in the first direction, as disclosed by Kawamata, in order to reduce eddy currents, as taught by Kawamata (para [0009] & [0042]). 
Hoemann in view of Kawamata discloses claim 11 except for the first magnetic member and the second magnetic member are spaced apart from each other.
Nigo discloses the first magnetic member 22 (fig 4, left side magnet) and the second magnetic member 22 (fig 4, right side magnet) are spaced apart from each other (figs 3-6, pg 4, 5th to 6th para).
th para).
Re claim 16, Hoemann in view of Kawamata discloses claim 14 as discussed above. Hoemann is silent with respect to the insertion recess comprises: a first region at which the first magnetic member is disposed, the first region having a first width in the first direction corresponding to the thickness of the first magnetic member, and a second region at which the second magnetic member is disposed, the second region having a second width in the first direction corresponding to the thickness of the second magnetic member, the second width in the first direction is greater than the first width in the first direction, and the first magnetic member and the second magnetic member are spaced apart from each other.
Kawamata discloses the insertion recess 12 (figs 5-6, para [0032]) comprises: a first region at which the first magnetic member is disposed (figs 5-6 & above for claims 8 & 11), the first region having a first width in the first direction corresponding to the thickness of the first magnetic member (figs 5-6 & above for claims 8 & 11), and a second region at which the second magnetic member is disposed (figs 5-6 & above for claims 8 & 11), the second region having a second width in the first direction corresponding to the thickness of the second magnetic member (figs 5-6 & above for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insertion recess of Hoemann in view of Kawamata to comprise: a first region at which the first magnetic member is disposed, the first region having a first width in the first direction corresponding to the thickness of the first magnetic member, and a second region at which the second magnetic member is disposed, the second region having a second width in the first direction corresponding to the thickness of the second magnetic member, the second width in the first direction is greater than the first width in the first direction, as disclosed by Kawamata, in order to reduce eddy currents, as taught by Kawamata (para [0009] & [0042]). 
Hoemann in view of Kawamata discloses claim 16 except for the first magnetic member and the second magnetic member are spaced apart from each other.
Nigo discloses the first magnetic member 22 (fig 4, left side magnet) and the second magnetic member 22 (fig 4, right side magnet) are spaced apart from each other (figs 3-6, pg 4, 5th to 6th para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second magnetic members Hoemann in view of Kawamata so the first magnetic member and the second magnetic member are spaced apart from each other, as disclosed by Nigo, in order to ensure the eddy current is reduced without having to add insulation, as taught by Nigo (pg 4, 6th para).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoemann  in view of Kawamata and Nigo and in further view of Abe et al. (JP2002335643, “Abe”, using machine translation).
Re claim 17, Hoemann in view of Kawamata and Nigo disclose claim 16 as discussed above. Hoemann is silent with respect to the insertion recess comprises a first surface and a second surface that face each other and that extend in the second direction, the first surface and the second surface are stepped along the second direction, and the rotor core comprises a spacing protrusion that protrudes from the first surface or the second surface of the insertion recess and that is disposed between the first magnetic member and the second magnetic member.
Kawamata discloses the insertion recess 12 comprises a first surface (figs 6 & below) and a second surface (figs 6 & below) that face each other and that extend in the second direction (figs 6 & below), the first surface is stepped along the second direction (figs 6 & below).

    PNG
    media_image9.png
    335
    441
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insertion recess of Hoemann in view 
Nigo discloses the rotor core 21 (fig 4) comprises a spacing protrusion 25 (figs 3-6, pg 4, 5th to 6th para) that protrudes from the first surface or the second surface of the insertion recess (figs 3-6, 2nd surface) and that is disposed between the first magnetic member 22 (fig 4, left side magnet) and the second magnetic member 22 (fig 4, right side magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor core of Hoemann in view of Kawamata and Nigo to comprise a spacing protrusion that protrudes from the first surface or the second surface of the insertion recess and that is disposed between the first magnetic member and the second magnetic member, as disclosed by Nigo, in order to ensure the eddy current is reduced without having to add insulation, as taught by Nigo (pg 4, 6th para).
Hoemann in view of Kawamata and Nigo disclose claim 17 except for the first surface and the second surface are stepped along the second direction. Specifically Nigo only discloses the first surface is stepped along the second direction (fig 6).
Abe discloses the first and second surfaces are stepped along the second direction (figs1-2 & below, pg 3, last five lns to pg 4, lns 1-23).

    PNG
    media_image10.png
    291
    504
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second magnetic surfaces of Hoemann in view of Kawamata and Nigo so the first and second surfaces are stepped along the second direction, as disclosed by Abe, in order to reduce leakage flux and increase motor output, as taught by Abe (pg 4, lns 24-35).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834